





Exhibit 10.23


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2013
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2013 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.


This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.


Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.


JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Purpose of
Award
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of the applicable vesting date as set forth in your
Award Agreement.


The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.


Protection-
Based Vesting
This award is intended and expected to vest on the applicable vesting date,
provided that you are continuously employed by the Firm through such vesting
date, or you meet the requirements for continued vesting described under the
captions “Job Elimination,” “Full Career Eligibility,” “Government Office” and
“Disability.” However, vesting is subject to the sections of these terms and
conditions captioned “Bonus Recoupment” and “Recapture Provisions” and the
following protection-based vesting provisions.


Up to a total of fifty percent of your award (“At Risk restricted stock units”)
may be cancelled under (i) and (ii):


(i) The Chief Executive Officer of JPMorgan Chase (“CEO”) determines that
cancellation of all or portion of the At Risk restricted stock units is
appropriate in light of any one or a combination of the following factors:
•    Your performance in relation to the priorities for your position, or the
Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms.
•    For any calendar year ending during the vesting period, JPMorgan Chase’s
annual pre-provision net income reported at the Firm level is negative.
•    Awards granted to participants in a Line of Business, for which you
exercise, or during the vesting period exercised, direct or indirect
responsibility, were in whole or in part cancelled because the Line of Business
did not meet its annual Line of Business Financial Threshold.


(ii) To the extent that the full number of At Risk restricted stock units have
not been cancelled pursuant to the circumstances described in (i) above, then
any remaining At Risk restricted stock units scheduled to vest on January 13,
2016 will be cancelled if, for the three calendar years preceding that date, the
Firm does not meet the Firmwide Financial Threshold, unless the CEO determines
that it is appropriate that some or all of such At Risk restricted stock units
should vest with respect to a particular individual or individuals due to
extraordinary circumstances.




--------------------------------------------------------------------------------



 
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” entitling you to
continued vesting in your award, the cancellation circumstances described in (i)
and (ii) above will continue to apply to your At Risk restricted stock units.


Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.
Vesting Period
The period from the Grant Date to the last vesting date is the “vesting period.”
(See “Administrative Provision--No Ownership Rights” pursuant to which the Firm
may place restrictions on delivered shares of Common Stock following a vesting
date.)
Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for 2012 and to
this award. You can access this policy through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment
Recapture Provisions
(Detrimental Conduct,
Risk-Related
and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the applicable vesting date) of
the gross number of shares of Common Stock distributable to you under this
award:
•    If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or
•    If this award was based on a material misrepresentation by you, or
•    If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or
•    If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.


See “Remedies” below for additional information.


The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other provisions
of this award relate to the “organizational goals” of the Firm as that term is
defined by regulations issued under Section 409A of the Internal Revenue Code
(“Code”).
Termination of Employment
Except as explicitly set forth below under the sections captioned “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.
 
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Recovery,” “Your Obligations”), you will be eligible to continue
to vest ( on the original vesting schedule) with respect to your award following
the termination of your employment if one of the following circumstances applies
to you:
Ø Job
Elimination
Job Elimination:
In the event that
•    the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and
•    after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and
•    you satisfy the Release/Certification Requirements set forth below.
Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that
•    you voluntarily terminate your employment with the Firm, have completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and the sum of your age and Recognized Service (as defined
below) on your date of termination equals or exceeds 60, and
•    you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and
•    the Firm determines prior to the date your employment terminates that
continued vesting is appropriate, which determination will be based on your
performance and conduct (before and after providing notice), and




--------------------------------------------------------------------------------



 
•    from your date of termination of employment through the applicable vesting
date, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and
•    you satisfy the Release/Certification Requirements set forth below.


After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements.


Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)
Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office.”
Ø Disability
Disability:
In the event that
•    your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•    you satisfy the Release/Certification Requirements set forth below.


Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and
•    except in the case of a Job Elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) from your date of
termination of employment through the applicable vesting date and in all cases,
otherwise complied with all other terms of the Award Agreement. (See “Your
Obligations” below.)
Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be distributed
in shares of Common Stock (after applicable tax withholding) to your designated
beneficiary on file with the Firm’s Stock Administration Department, or if no
beneficiary has been designated or survives you, then to your estate. Any shares
will be distributed by the later of the end of the calendar year in which you
die or the 15th day of the third month following your date of death.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the sections captioned
“Non-Solicitation of Employees and Customers,” “Confidential Information,”
“Non-Disparagement,” ”Cooperation,” “Compliance with Award Agreement,” and
“Notice Period.”




--------------------------------------------------------------------------------



Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during the vesting period, if you continue to
vest after your employment with the Firm terminates, you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated because his or her job was
eliminated, or the individual’s employment with the Firm has been terminated for
more than six months, (iii) to the fullest extent enforceable under applicable
law, solicit or induce or attempt to induce to leave the Firm, or divert or
attempt to divert from doing business with the Firm, any then current customers,
suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.


These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. “Confidential information” shall have the same meaning for the
Award Agreement as it has in the JPMorgan Chase Code of Conduct.
Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
Ø Notice Period
If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Notice Period”), then as consideration for this award and
continued employment, you will provide the Firm with the necessary advance
written notice that applies to you, as specified by such contract or policy. 


After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.


Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Full Career
Eligibility” in the event you wish to terminate employment under the Full Career
Eligibility provision.
 
 




--------------------------------------------------------------------------------



Remedies
 
Ø Cancellation
In addition to the cancellation provisions described under sections captioned
“Protection-Based Vesting,” “Termination of Employment” and “Recapture
Provisions”, your outstanding restricted stock units under this award may be
cancelled if:
•    the Firm, in its sole discretion, determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or
•    you fail to return the required forms specified under the section captioned
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or
•    you violate any of the provisions as set forth above in the section
captioned “Your Obligations.”
Ø Recovery
In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the gross number of shares
of Common Stock distributable to you under this award as follows:
•    shares distributed, including shares withheld for tax purposes, within the
one year period prior to your violation of any of the provisions as set forth
above in the section captioned “Your Obligations,”
•    shares distributed, including shares withheld for tax purposes, at any time
following termination of employment when you were not in compliance with the
employment restrictions then applicable to you during such period,
•    shares distributed, including shares withheld for tax purposes, within the
one year period immediately preceding and any time after your termination of
employment, if your employment was terminated or the Firm determines that your
employment could have been terminated, for Cause,
•    shares distributed, including shares withheld for tax purposes, within the
three year period immediately preceding and any time after your termination of
employment, if the Firm determines that you committed a fraudulent act, or
engaged in knowing and willful misconduct related to your employment,
•    for a period up to one year after shares are distributed (including shares
withheld for tax purposes) under this award (or any longer period applicable in
the case of termination for Cause), to the extent that the Firm determines
appropriate pursuant to the section captioned “Recapture Provisions” above.


Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Administrative Provisions
Withholding Taxes:  The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations (including, to the extent legally permissible, recovery by the
Firm of fringe benefit taxes) or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award. This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to the
award, vested shares, and/or dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
award, vested shares and/or the dividend equivalents directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.

 
Right to Set Off:  The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm. The Firm
may not retain such funds or securities payable under this award until such time
as they would otherwise be distributable to you in accordance with the Award
Agreement.






--------------------------------------------------------------------------------





No Ownership Rights:  Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose for any reason, as of such vesting date and for up to 90 days
following such date, such restrictions on the Common Stock to be issued to you
as it may deem appropriate, including, but not limited to, restricting the sale,
transfer, pledge, assignment or encumbrance of such shares of Common Stock. By
accepting this award, you agree to such restrictions without any further consent
required. Shares will be issued in accordance with JPMorgan Chase’s procedures
for issuing stock. By accepting this award, you authorize the Firm, in its
discretion, to establish on your behalf a brokerage account in your name with
the Firm and deliver to that brokerage account any vested shares derived from
the award and, for avoidance of doubt, you further agree that it shall apply to
prior unvested awards. JPMorgan Chase’s obligation hereunder is unfunded.
Binding Agreement:  The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance:  To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Agreement Award,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if your award is not subject to a substantial
risk of forfeiture as defined by regulations issued under Section 409A of the
Code, then the remainder of each calendar year immediately following (i) each
vesting date shall be a payment date for purposes of distributing the vested
portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock shall be the payment date(s)
for purposes of distributing dividend equivalent payments.
Change in Outstanding Shares:  In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
Interpretation/Administration:  The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination by such Committee or its
delegate shall be binding on all parties.


 
Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment:  The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director Human Resources of JPMorgan
Chase.
 
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director Human Resources may reform the relevant provisions
(e.g., as to length of service, time, geographical area or scope) to the extent
the Firm (or court/arbitrator) considers necessary to make the provision
enforceable under applicable law.




--------------------------------------------------------------------------------



 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum:  By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.
Waiver of Jury Trial/Class Claims:  By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.

Litigation:  By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.
Nontransferability:  Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards:  The Administrative provisions set forth above shall apply
to any award of restricted stock units outstanding as of the date hereof, and
such awards are hereby amended.




--------------------------------------------------------------------------------



Definitions
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm's business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.


“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•        commercial or retail banking, including, but not limited to,
commercial, institutional and personal trust, custody and/or lending and
processing services, originating and servicing mortgages, issuing and servicing
credit cards,
•         insurance, including but not limited to, guaranteeing against loss,
harm, damage, illness, disability or death, providing and issuing annuities,
acting as principal, agent or broker for purpose of the forgoing,
•       financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,
•       issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments;
•       advising on, or investing in, private equity or real estate, or
•       any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.
"Firmwide Financial Threshold" means a Cumulative Return on Tangible Common
Equity for 2013, 2014 and 2015 of less than 15%. Cumulative Return on Tangible
Common Equity means (i) the sum of the Firm's reported net income for all three
years, divided by (ii) reported year-end tangible equity averaged over the three
years.
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions (other
than the functions of the Chief Investment Office) are considered a single Line
of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following units:

 
 
Asset Management
Annual negative pre-provision net income
 
 
 
 
Card Services
Annual negative pre-tax, pre-loan loss reserve income
 
 
 
 
Commercial Bank
Annual negative pre-provision net income including loan charge-offs


 
 
 
 
Chief Investment Office
Annual trading loss in the mark-to-market portfolios in excess of $1.5bn


 
 
 
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
 
 
 
 
 
 
n Global FX, Global Rates, Rates Exotics & Hybrids, Public Finance
 
 
 
 
 
 
n Securitized Products
 
 
 
 
 
 
n Credit Trading and Syndicate, Credit Exotics & Hybrids
 
 
 
 
 
 
n Global Emerging Markets, GSOG
 
 
 
 
 
 
n Commodities
 
 
 
 
 
 
n Equities
 
 
 
 
 
 
n Global Banking
 
 
 
 
Consumer Banking Business
Annual negative pre-provision net income


 
 
 
 
Corporate Functions (other than Chief Investment Office)
Annual negative pre-provision net income reported at the Firm level


 
 
 
 
Home Lending
Annual negative pre-provision net income excluding losses from liquidating
portfolios and MSR Trading


 
 




--------------------------------------------------------------------------------



 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.


“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable
service-related policies.

Government Office


You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.


Full Career Eligibility:
The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.



Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.



The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.


Conditions for Continued Vesting:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)



Satisfaction of Conditions for Continued Vesting:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility.


Failure to Satisfy Conditions for Continued Vesting:
If you do not satisfy the above “Conditions for Continued Vesting,” your
outstanding award will be cancelled. You also will be required to repay the Fair
Market Value of the number of shares (before tax and other withholdings) of
Common Stock distributed to you that would have been outstanding as restricted
stock units on the date you failed to satisfy the “Condition for Continued
Vesting” but for their accelerated distribution (as described in the
“Administrative Provisions” under the heading “Accelerated Distribution for
Ethics or Conflict Reasons Resulting From Employment by a Government Entity”).
Fair Market Value for this purpose will be determined as the date that the
shares were distributed.





--------------------------------------------------------------------------------



JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2013
STOCK APPRECIATION RIGHTS
OPERATING COMMITTEE
Award Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2013 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.


This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date.  If you decline the award, it will be cancelled as of the Grant
Date.


Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.


JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”


Form and Purpose of Award
Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. See “Exercise Procedures/Withholding Taxes” for further information.


The purpose of this award is to motivate your future performance for future
services to be provided while the award is outstanding and to align your
interests with those of the Firm and its shareholders.


Exercisable Dates/
Expiration Date
This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment under the captions “Job Elimination,” “Full Career Eligibility,”
“Government Office,” and “Disability.”


However, the number of Stock Appreciation Rights that have not yet become
exercisable may be reduced (and therefore may be cancelled) or Exercisable Dates
may be deferred (but not beyond the Expiration Date) in the event that the Chief
Executive Officer of JPMorgan Chase (“CEO”) determines that such cancellation or
deferral is appropriate in light of (i) your performance in relation to the
priorities for your position, or (ii) the Firm’s performance in relation to the
priorities for which you share responsibility as a member of the Operating
Committee has been unsatisfactory for a sustained period of time.  Among the
factors the CEO may consider in assessing performance are net income, net
revenue, return on equity, earnings per share and capital ratios of the Firm,
both on an absolute basis and, as appropriate, relative to peer firms. Such a
determination is subject to ratification by the Compensation and Management
Development Committee of the Board of Directors of JPMorgan Chase (“Committee”).
In the case of an award to the CEO, such determinations shall be made by the
Committee.


Your award will remain exercisable until the earlier of the tenth anniversary of
the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Full
Career Eligibility, Death, and Total Disability, no Stock Appreciation Right may
be exercised after its Expiration Date.


Bonus Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time, as it
applies both to the cash incentive compensation awarded to you for 2012 and to
this award of Stock Appreciation Rights. You can access this policy through the
following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment




--------------------------------------------------------------------------------



Recapture Provisions
(Detrimental Conduct,
Risk-Related and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award and/or to recover from you an amount equal
to the Fair Market Value (determined as of the exercise date) of the gross
number of shares of Common Stock distributable to you on any exercise of Stock
Appreciation Rights under this award as set forth in the section captioned
“Remedies”:
•    If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or
•    If this award was based on a material misrepresentation by you, or
•    If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or.
•    If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.


Termination of Employment
Except as explicitly set forth below under the sections captioned “Job
Elimination,” “Full Career Eligibility”, “Death” and “Disability,” any Stock
Appreciation Rights outstanding under this award will be cancelled effective on
the date your employment with the Firm terminates for any reason.
Job Elimination:
For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with an Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:
•     the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and
•       after you are notified that your job will be eliminated, you provide
such services as requested by the Firm in a cooperative and professional manner,
and
•       you satisfy the Release/Certifications Requirement set forth below.


Full Career Eligibility:
For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:
•     you voluntarily terminate your employment with the Firm, have completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and the sum of your age and Recognized Service (as defined
below) on your date of termination equals or exceeds 60, and
•       you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and 
•      the Firm determines prior to the date your employment terminates that the
ability to continue exercise the award is appropriate, which determination will
be based on your performance and conduct (before and after providing notice),
and 
     • for the exercise period, you do not (i) perform services in any capacity
(including self-employment) for a Financial Services Company (as defined below)
or (ii) work in your profession (whether or not for a Financial Services
Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and
•       you satisfy the Release/Certification Requirements set forth below.


After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm's discretion, but to a date no earlier than
the date you would otherwise meet the service requirement. Additional advance
notice requirements may apply for employees subject to notice period policies.
(See “Notice Period” below.)


Death:
If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such two year
period.








--------------------------------------------------------------------------------



 
Disability:
In the event that your employment with the Firm terminates because:
(i) you are unable to return to work while you are receiving benefits under the
JPMorgan Chase Long Term Disability Plan, or for non-U.S. employees, under the
equivalent JPMorgan Chase-sponsored local country plan, (“LTD Plan”), or
(ii) if you are not covered by a LTD Plan, you are unable to return to work due
to a long-term disability that would qualify for benefits under the applicable
LTD Plan, as determined by the Firm or a third-party designated by the Firm, and
(iii) you request in writing the ability to continue to exercise due to such
disability within 30 days of the date your employment terminates, and  
(iv) you provide requested supporting documentation


then you may exercise for a two year period measured from the date that your
employment terminates any Stock Appreciation Rights that were exercisable as of
the date of your termination; provided that you satisfy the
Release/Certification Requirements set forth below.


Cancellation after the One or Two Year Period or Ninety Day Period:
Any Stock Appreciation Rights that are not exercised within the applicable one
or two year period or ninety day period described above will be cancelled.


Release/Certification Requirements
To qualify for continued exercisability of your award after the termination of
your employment under any of the foregoing circumstances (other than death):
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued
exercisability,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued exercisability,
and
•    you also must certify compliance with the above requirements relevant to
you and with all other terms of the Award Agreement (See “Your Obligations”
below.), pursuant to procedures established by the Firm in connection with any
exercise of Stock Appreciation Rights.


Restriction on Disposition of Shares Derived from an Exercise Under this Award
If you exercise any part of your award before the fifth anniversary of the Grant
Date, then you may not sell, assign, transfer, pledge or encumber the net number
of shares of Common Stock derived from such exercise until the fifth anniversary
of the Grant Date. Prior to the fifth anniversary of the Grant Date and prior to
any exercise date thereafter, JPMorgan Chase may impose for any reason, as of
such exercise date and for up to 90 days following such date, such restrictions
on the Common Stock to be issued to you as it may deem appropriate, including,
but not limited to, restricting the sale, transfer, pledge, assignment or
encumbrance of such shares of Common Stock. By accepting this award, you agree
to such restrictions without any further consent required. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death.


Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by obligations set forth below next to the sections captioned
“Non-Solicitation of Employees and Customers,” “Confidential Information,”
“Non-Disparagement,” ”Cooperation,” “Compliance with Award Agreement,” and
“Notice Period.”






--------------------------------------------------------------------------------



Ÿ    Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated because his or her job was
eliminated, or the individual’s employment with the Firm has been terminated for
more than six months, or (iii) to the fullest extent enforceable under
applicable law, solicit or induce or attempt to induce to leave the Firm, or
divert or attempt to divert from doing business with the Firm, any then current
customers, suppliers or other persons or entities that were serviced by you or
whose names became known to you by virtue of your employment with the Firm, or
otherwise interfere with the relationship between the Firm and such customers,
suppliers or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.


These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.


Ÿ       Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the Firm’s Code of Conduct and applicable policies or law or legal
process. “Confidential information” shall have the same meaning for the Award
Agreement as it has in the Firm’s Code of Conduct.


Ÿ        Non-Disparagement


You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form that is intended to, or reasonably
could be foreseen to, embarrass or criticize the Firm or its employees,
directors or shareholders as a group. This shall not preclude you from reporting
to the Firm’s management or directors or to the government or a regulator
conduct you believe to be in violation of the law or the Firm’s Code of Conduct
or responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.


Ÿ        Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding) with respect to which you may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable out-of-pocket expenses incurred by you.


Ÿ         Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.


Ÿ        Notice Period
If you are subject to a notice policy, whether by contract or policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Notice Period”), then as consideration for this award and
continued employment, you will provide the Firm with the necessary advance
written notice that applies to you, as specified by such contract or policy. 


After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period. During the Notice Period,
you shall continue to devote your full time and loyalty to the Firm by providing
services in a cooperative and professional manner and not perform any services
for any other employer and shall receive your base salary and certain benefits
until your employment terminates. You and the Firm may mutually agree to waive
or modify the length of the Notice Period.


Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Full Career
Eligibility” in the event you wish to terminate employment under the Full Career
Eligibility provision.






--------------------------------------------------------------------------------



Remedies
 
Ÿ       Cancellation
In addition to the cancellation of the award under the sections captioned
“Termination of Employment, ” and the “Recapture Provisions,” all or part of
your award may be cancelled if:
•    the Firm, in its sole discretion, determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment,
•    you have not returned the required forms specified under the section
captioned “Release/Certification” within the specified deadline,
•    you violated any of the provisions as set forth above in the section
captioned “Your Obligations,” or
•    the Firm in its sole discretion determines cancellation is appropriate
pursuant to the section captioned “Recapture Provision” above, and cancellation
occurs within one year after the applicable Exercisable Date (except in the case
of Cause, where the entire outstanding award may be cancelled).


Ÿ        Recovery
In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the exercise date) of the gross number of shares
of Common Stock distributable to you resulting from an exercise:
Ÿ    shares distributed, including shares withheld for tax purposes, during the
one year prior to the violation of any of the provisions as set forth above in
the section captioned “Your Obligations,”
Ÿ    shares distributed, including shares withheld for tax purposes, following
termination of employment when you were not in compliance with the employment
restrictions then applicable to you during the exercise period,
Ÿ    shares distributed, including shares withheld for tax purposes, during the
one year period prior to the termination of your employment for Cause, including
a later determination by the Firm that your employment could have been
terminated for Cause (in which case the one year period will be measured from
your actual termination date),
Ÿ    shares distributed, including shares withheld for tax purposes, within the
three year period immediately preceding and any time after your termination of
employment, if the Firm determines that you committed a fraudulent act, or
engaged in knowing and willful misconduct related to your employment, or
Ÿ    shares distributed, including shares withheld for tax purposes, during the
one year period immediately following the date that the Stock Appreciation
Rights became exercisable, provided that during such one year period, the Firm,
in its sole discretion, determines that the application of the “Recovery
Provisions” above is appropriate to such exercise(s).


Payment may be made in shares of Common Stock or in cash and may be deducted by
the Firm from any shares that are subject to restriction on disposition as
described above.


You agree that this payment represents recovery of shares to which you were not
entitled under the terms and conditions of the Award Agreement and is not to be
construed in any manner as a penalty. You also acknowledge that a violation or
attempted violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.






--------------------------------------------------------------------------------



Administrative Provisions
Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures. Under these procedures, the Firm reserves the right to
prohibit exercise of stock appreciation awards for a period of time, such as
during a black-out period where trading in the Firm’s stock is restricted, or
for legal, accounting or regulatory reasons.  In such an event, the Firm will
not change expiration dates or make other adjustments to awards to compensate
for the time that exercise is prohibited.
The Firm, in its sole discretion, may (i) retain from each exercise the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes, if any) or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities. This may include but is not limited to (i) a market sale
of a number of such shares on your behalf substantially equal to the withholding
or other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to each
exercise, and (iii) retaining shares until you pay any taxes associated with the
exercise directly to the competent authorities.


Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this award to satisfy any obligation or debt that you owe to the Firm.


Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.


Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.


Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future, nor is its
value included in any severance calculation.


Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.


Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.


Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement, (ii)
determine the reason for termination of employment, (iii) determine the
application of the post-employment obligations and cancellation and recovery
provisions, (iv) decide all claims arising with respect to this award, and (v)
delegate such authority as it deems appropriate. Any determination by the
Committee or its delegate shall be binding on all parties.


Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.








--------------------------------------------------------------------------------



 
This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) and shall be interpreted
accordingly.  Notwithstanding anything else herein or in the Plan, no action
described herein or in the Plan shall be permitted if the Firm determines such
action would result in the imposition of additional tax under Section 409A of
the Code.”


Amendment:  The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and (y) impose the restrictions under the section captioned
“Restriction on Disposition of Shares Derived from an Exercise” and, to the
extent permitted by Section 409A of the Code, make a change in a scheduled
Exercisable Date. This Award Agreement may not be amended except in writing
signed by the Director Human Resources of JPMorgan Chase.


Severability:  If any portion of the Award Agreement is determined by the Firm
to be unenforceable in any jurisdiction, any court of competent jurisdiction (or
arbitrator) or the Director Human Resources of JPMorgan Chase may reform the
relevant provisions (e.g. as to length of service, geographical area or scope)
to the extent the Firm (or court/arbitrator) considered necessary to make the
provision enforceable under applicable law.


Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares, (iv) at its
discretion, establishing brokerage account on your behalf, and (v) all other
lawful purposes related to your employment and this award and that the Firm may
provide such data to third party vendors with whom it has contracted to provide
such services. You may terminate this authorization at any time except with
respect to tax and regulatory reporting. In such case, your award will be
cancelled.


Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.


Choice of Forum:  By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.
 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.


Litigation:  By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.


Outstanding Awards:  The Administrative provisions set forth above shall apply
to any award of stock appreciation rights outstanding as of the date hereof, and
such awards are hereby amended.






--------------------------------------------------------------------------------



Definitions
"Cause" means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm's business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the Firm’s Code of Conduct or other Firm policies or misconduct related to your
duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or an employee.


“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor or self-employed
individual whether paid or unpaid) and engages in:
•    commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,
•    insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•    financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,
•    issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•    advising on, or investing in, private equity or real estate, or
•    any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.


“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Code. Section 501(c) (3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.


“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.






